EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of December 7, 2017 (the “Agreement”),
between SIRRUS, CORP., a Nevada corporation (the “Company”), and LINUX LABS
TECHNOLOGIES, INC. a Georgia corporation (the “Stockholder”).

 

WITNESSETH:

 

WHEREAS, the Stockholder is the owner of record of 1,000,000,000 shares of
common stock, par value $0.00001 per share (the “Common Stock”), of the Company
as set forth on the Signature Page hereto;

 

WHEREAS, the Board of Directors has established a series of Series A
Non-Convertible Preferred Stock, par value $0.00001 per share (the “Series A
Preferred Stock”), and has authorized and directed the Company to file a
Certificate of Designation with the Secretary of State of Nevada thereby fixing
the number of shares to be included in such series of Series A Preferred Stock
and the designation, rights, preferences, powers, restrictions and limitations
of the shares of such series (the “Series A Certificate of Designation”); and

 

WHEREAS, the Board of Directors has established a series of Series B Convertible
Preferred Stock, par value $0.00001 per share (the “Series B Preferred Stock”),
and has authorized and directed the Company to file a Certificate of Designation
with the Secretary of State of Nevada thereby fixing the number of shares to be
included in such series of Series B Preferred Stock and the designation, rights,
preferences, powers, restrictions and limitations of the shares of such series
(the “Series B Certificate of Designation”); and

 

WHEREAS, the Stockholder wishes to exchange an aggregate of 700 million
(700,000,000) shares of Common Stock (the “Shares”) for 100,000 shares of Series
A Preferred Stock and 2 million (2,000,000) shares of Series B Preferred Stock,
consisting of 500 million (500,000,000) shares of Common Stock for 100,000
shares of Series A Preferred Stock, and 200 million (200,000,000) shares of
Common Stock for 2,000,000 shares of Series B Preferred Stock (the “Share
Exchange”) as an exempted transaction permissible under Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 



1. Exchange of Stock.



 



 

(a) The Stockholder agrees to transfer to the Company, and the Company agrees to
purchase from the Stockholder, all of the Stockholder’s right, title and
interest in the Shares, free and clear of all mortgages, liens, pledges,
security interests, restrictions, encumbrances, or adverse claims of any nature.

 

 

 

 

(b) At the Closing (as defined in Section 2 below), upon surrender by the
Stockholder of the certificate(s) evidencing the Shares, duly endorsed for
transfer to the Company or accompanied by stock powers executed in blank by the
Stockholder, the Company will cause 100,000 shares of Series A Preferred Stock
and 2,000,000 shares of Series B Preferred Stock to be issued to the Stockholder
in full satisfaction of any right or interest which the Stockholder held in the
Shares.



 

 



  1

   



 



2. Closing.



 



 

(a) The parties to this Agreement will hold a closing (the “Closing”) for the
purpose of executing and exchanging all of the documents contemplated by this
Agreement and otherwise effecting the Share Exchange contemplated by this
Agreement. The Closing will be held as soon as possible at the offices of the
Company, unless another place or time is mutually agreed upon in writing by the
parties. All proceedings to be taken and all documents to be executed and
exchanged at the Closing will be deemed to have been taken, delivered and
executed simultaneously, and no proceeding will be deemed taken nor documents
shall be deemed executed or delivered until all have been taken, delivered and
executed. If agreed to by the parties, the Closing may take place through the
exchange of documents by fax and/or express courier.

 

 

 

 

(b) With the exception of any stock certificates which must be in their original
form, any copy, fax, e-mail or other reliable reproduction of the writing or
transmission required by this Agreement or any signature required thereon may be
used in lieu of an original writing or transmission or signature for any and all
purposes for which the original could be used, provided that such copy, fax,
e-mail or other reproduction is a complete reproduction of the entire original
writing or transmission or original signature, and the originals are promptly
delivered thereafter.



 



3. Company Representations and Warranties. The Company represents and warrants
as follows:



 



 

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada.

 

 

 

 

(b) The execution of this Agreement and performance by the Company hereunder has
been duly authorized by all requisite corporate action on the part of the
Company, and this Agreement constitutes a valid and binding obligation of the
Company, and the Company’s performance hereunder will not violate any provision
of any charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, or, to the Company’s knowledge any law or regulation, to which
any property of the Company is subject or by which the Company is bound.

 

 

 

 

(c) The Company represents and warrants that it is authorized to enter into this
Agreement and to consummate the Share Exchange and that the Series A Preferred
Stock and Series B Preferred Stock, when issued in accordance with this
Agreement, shall be fully paid, validly issued, and nonassessable, and not
subject to any preemptive rights or any liens, claims, equities, encumbrances,
or security interests or any restrictions on the transfer thereof other than
those set forth in this Agreement, the Series A Certificate of Designation, the
Series B Certificate of Designation, respectively, or imposed by law.



 



  2

   



 



4. Stockholder Representations and Warranties. The Stockholder represents and
warrants as follows:



 



 

(a) The Stockholder is authorized to enter into this Agreement and to consummate
the Share Exchange.

 

 

 

 

(b) The Stockholder has not given anything nor will give anything in exchange
for the Series A Preferred Stock and the Series B Preferred Stock other than the
Shares.

 

 

 

 

(c) The Stockholder is exchanging the Shares for the Series A Preferred Stock
and the Series B Preferred Stock for its own account, for investment purposes
only and not with a view towards the public sale or distribution thereof.

 

 

 

 

(d) No commission or other remuneration has been paid or given directly or
indirectly to the Stockholder for the solicitation of the Share Exchange.

 

 

 

 

(e) The Stockholder understands that (i) the Series A Preferred Stock and the
Series B Preferred Stock have not been registered under the Securities Act and
that no public market exists for such shares; (ii) the shares of Series A
Preferred Stock and the Series B Preferred Stock are "restricted securities"
under the Securities Act; and (ii) the Stockholder may dispose of such
securities only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom, or to take action so as to permit
sales pursuant to the Securities Act,



 



5. Legend. The certificates representing the Series A Preferred Stock and the
Series B Preferred Stock issued pursuant to this Agreement will be imprinted
with a legend in substantially the following form:



 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEENREGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."

 



  3

   



 



6. Governing Law; Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Nevada without regard to
conflicts-of-law principles. Any action or proceeding by either party to enforce
this Agreement shall be brought only in any state or federal court located in
the State of Nevada. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

 

7. Mediation. If a dispute arises out of or relates to this Agreement, or the
breach thereof, and if the dispute cannot be settled through negotiation, the
parties agree first to try in good faith to settle the dispute by mediation
administered by the American Arbitration Association under its Commercial
Mediation Procedures before resorting to arbitration, litigation, or some other
dispute resolution procedure.

 

 

8. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

 

9. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

 

10. Amendments. This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement.

 

 

11. Entire Agreement. This Agreement and the documents incorporated by reference
herein, contains the entire agreement of the parties with respect to the subject
matter hereto, superseding all prior agreements, understandings or discussions.

 

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Telecopied or email (via PDF) signatures
shall be deemed to have the same effect as an original.



 

[SIGNATURE PAGE FOLLOWS]

 



  4

   



 

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the as first written above.

 

 



Company:

SIRRUS, CORP.

 

 

 

 

 

By:

 

Name:

Sparrow Marcioni

 

Title:

President and Chief Executive Officer

 

 

 

Stockholder:

LINUX LABS TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

Name:

Sparrow Marcioni

 

Title:

President and Chief Executive Officer

 



 

 



5



 